.NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
3D SYSTEMS, INC.,
Plaintiff-Appellee,
V.
ENVISIONTEC, INC., ENVISIONTEC GMBH, AND
SIBCO, INC.,
Defendants-Appellants,
lo
2011-1340
Appea1 from the United States District Court for the
Eastern District of Michigan in Case N0. 05-CV-74891,
Senior Judge Avern C0hn.
ON MOTION
Before BRYSoN, LINN, and PROsT, Circu,it Judges.
PRosT, Circuiz Judge.
0 R D E R
3D Systems, Inc. moves to dismiss Envisi0ntec’s ap-
peal for lack of appellate jurisdiction Envisiontec op-
p0ses. 3D Systems replies

3D SYSTEMS V. ENVISIONTEC 2
3D Systems asserted 12 patents against Envisiontec.
A pretrial order allowed 3D Systems to designate a lim-
ited number of claims for trial and stayed proceedings on
the remaining claims and patents, pending further order
of the court. Following trial, the district court entered
judgment on only the designated claims, but it has not yet
entered any judgment relating to the remaining claims
and patents. The district court did not certify its judg-
ment for immediate appeal pursuant to Fed. R. Civ. P.
54(b).
Because there are pending claims there is no final
judgment and this appeal is premature See Nystr0m v.
Trex Co., 339 F.3d 1347, 1350 (Fed. Cir. 2003) ("If a case
is not fully adjudicated as to all claims for all parties and
there is no express determination that there is no just
reason for delay or express direction for entry of judgment
as to fewer than all of the parties or claims,_ there
is no final decision . . . and therefore nojurisdiction.").
Any adversely affected party may, of course, file a notice
of appeal after the district court disposes of all claims and
enters final judgment.
Accordingly,
IT ls ORDERED THAT:
(1) The motion is granted.
(2) Each side shall bear its own costs.
FoR THE CoURT
AUG 1 7  /s/ Jan Horbaly
Date J an Horbaly
Clerk
FlL
U.S. COURT 0F FOR
THE FEDERA E%l'JslT
AUG 1 7 2011
r'-bin
935
.lAN HORBALY
CLEFI(

3
cci Sidney DaVid, Esq.
Adrian M. Pruetz, Esq.
s24
3D SYSTEMS V. ENVISIONTEC
IssUED As A MANDATE; AUG 7 7 2911